UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7264


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PATRICK LAMAR HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:94-cr-00297-CWH-6; 4:07-cv-70075-CWH)


Submitted:    December 16, 2008            Decided:   December 30, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Patrick Lamar Harris, Appellant Pro Se. Marshall Prince II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick       Lamar   Harris       seeks   to   appeal    the    district

court’s orders denying his motion filed under 28 U.S.C. § 2255

(2000)    and    for   reconsideration.           The     notice    of    appeal    was

received in the district court after expiration of the appeal

period.         Because     Harris    is       incarcerated,       the    notice    is

considered filed as of the date it was properly delivered to

prison officials for mailing to the court.                         Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                      The record does

not   reveal    when   Harris     gave   the     notice     of   appeal     to   prison

officials for mailing.            Accordingly, we remand the case for the

limited purpose of allowing the district court to obtain this

information from the parties and to determine whether the filing

was timely under Fed. R. App. P. 4(c)(1) and                       Houston v. Lack.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                                             REMANDED




                                           2